Russell, C. J.
It appearing from the allegations of the petition, as well as from the terms of the bond for title attached to the petition as an exhibit, that subsequently to the execution of a proposed contract whereby the plaintiff agreed to purchase from the Georgia Development Company, through its agents, a described city lot for the price of $1500, all of which was payable in thirty days, but which the plaintiff did not accept, and on the contrary the plaintiff entered into another and different contract with one Campbell, whereby he agreed to pixrchase the same property from Campbell as an individual for $1400, one half payable in cash and the remainder in two notes each for the sum of $350, no liability under the latter contract attached to the Georgia Development Company; and the court did not err in sustaining a general demurrer striking that company from the suit.

Judgment affirmed.


All the Justices concur.

W. O. Dean, for plaintiff. Green & Michael, for defendant.